Woodward, J.:
Counsel have argued this ease at great length in their briefs, but the case does not appear to be different in principle from negligence cases generally, and it is practically conceded upon this appeal that the motorman operating the car which produced the injuries complained of was negligent in the management of the same. The only other question upon the merits is.whether the plaintiffs have offered *342evidence from which the jury were justified in finding that the plaintiffs’ intestate was free from contributory negligence. The two railroad companies were jointly interested in the operation of the cars over’the line, and we are of opinion that there is no question. of the joint liability, if there is, in fact, any. liability at all, and upon this proposition the jury has found in favor of the plaintiffs. The defendants, appeal. .
Floyd T: James was killed in a collision between a car jointly operated by the. defendants and a light wagon which he was driving on the highway in the town of Uamaroneck, between the villages of Hamar.oneek and Lárchmont,' on the 28 th day of Ho vein her, 1900, at about eleven-thirty p. m., and his administrators bring this action to recover damages for his death, alleging negligence on thé part of the- defendants.' On the night of the accident James, in company with one Chatterton, started on a drive from White Plains, following the highway and' the tracks of the trolley line of one of -the, defendants. When in Palmer avenue, in the town of Mamarobeck, the plaintiffs’ intestate, who had been driving along the side of the track, discovered red lights hanging on certain telegraph poles which encroached upon the highway to such an extent that the driveway was only about nine feet between- the tracks of the-defendants and the poles, back'of which was a retaining,wall. He Was driving at the rate, of about eight miles- an hour, and his attention was called to the lights, by his companion just as .they Avere within about twenty-five feet of the first pole containing such lights. The night was starlight but" dark, and being thus warned of danger James turned his horse in the direction of the traplis of the defendants, and, crossing over the first rail with two wheels .of. his light wagon, he was driving along in the same general, direction-without slackening his speed when his wagon was. hit in the rear by the defendants’ car, and he ivas thrown out and under the wheels of the car, which appears to have run some two hundred feet before coming to a stop, when the deceased was "found tinder- the car mangled. and dead. The evidence shows that the deceased was. not. upon the track for a distance of more than forty feet, involving, only -a few seconds "of time at the rate his horse was traveling, and the defendants urge upon this appeal that he was guilty of contributory negligence, or at least that the plaintiffs have, failed to shown lack *343of contributory negligence, because it is not shown that the deceased looked or listened before driving upon the tracks of the defendants, and a long line-of cases in which the courts have held that a plain-, tiff cannot recover where he has entered upon the tracks without listening or looking,, and has driven upon" the same, are cited in behalf of this contention. It seems to us that none of these cases have any bearing upon the situation as it was ¡revealed by the evidence, and as the jury were justified in finding. The defendants were occupying a public highway; they were charged with the duty of knowing the situation at the point where this accident occurred, and the fact that the deceased, driving briskly along a public highway, to avoid an apparent danger, turns his horse iipon the defendants’ tracks and proceeds along the line for the obvious purpose of passing the danger signals, is not inconsistent with the exercise of that reasonable degree of care which he was called upon to exercise. He was in a position of apparent danger. The entire time between the moment his attention was called to the red lights and the collision was but a few seconds, and the acts of a man in an emergency, even though not the most prudent which might have been adopted, do not constitute negligence.. It seems to us that the jury might very properly draw the inference that the deceased was exercising due care in driving along this highway. This was the duty he owed, not to the defendants but to himself. He had a right to be there. He had a, right to traverse any part of that highway, subject to the paramount right of the defendants to operate their cars in a reasonably careful manner, and when the deceased saw these red lights and drove away from the apparent danger he was exercising some degree of care, and the fact that, in exercising this care, he ran into a new danger, and one which he had had no reasonable opportunity to observe, does not deprive his representatives of the right to recover for the negligence of the defendants. He was not driving heedlessly; he was exercising care. He was trying to avoid danger, and in the brief interval that' elapsed between, the first effort to avoid the danger indicated by the red lights, the extent of which in the darkness he could not readily determine, and the happening of the accident, was not. sufficient to justify the conclusion that he was upon the tracks in a. negligent manner. He had a right to get past the red lights; to get past the *344danger which they indicated. And while he could not recklessly disregard the fact that the- defendants were operating cars over that line, he was not, as a matter of law, hound to look' or- listen before making an effort to get out of the danger which seemed both obvious and imminent. At least, we think the situation was one which was properly submitted to the jury, and that its verdict, in the absence of legal error, ought not to be disturbed.
We have examined the matters alleged to constitute error in the trial of this ease, but we do not find that the rights of the defendants have been prejudiced, and we reach the conclusion that the judgment and order appealed from should be affirmed.
Hirschberg, P. J., and Rich, J., concurred; Gaynor, J., read for reversal, with whom Miller, J., conchrred.